

116 HR 4152 IH: VA-DoD Shared Medical Facilities Act of 2019
U.S. House of Representatives
2019-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4152IN THE HOUSE OF REPRESENTATIVESAugust 2, 2019Mr. Kelly of Mississippi introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Veterans' Affairs, and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 10, United States Code, to provide the Secretary of Defense and the Secretary of
			 Veterans Affairs authority to enter into agreements for the planning,
			 design, and construction, or leasing, of facilities to be operated as
			 shared medical facilities, and for other purposes.
	
 1.Short titleThis Act may be cited as the VA-DoD Shared Medical Facilities Act of 2019. 2.Authority to plan, design, and construct, or lease, shared medical facilities (a)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1104 the following new section:
				
					1104a.Shared medical facilities with the Department of Veterans Affairs
 (a)AgreementsThe Secretary of Defense and the Secretary of Veterans Affairs may enter into agreements with each other for the planning, design, and construction, or leasing, of facilities to be operated as shared medical facilities.
						(b)Transfer of amounts by Secretary of Defense
 (1)The Secretary of Defense may transfer to the Secretary of Veterans Affairs amounts as follows: (A)Amounts, not in excess of the amount authorized by law for an unspecified minor military construction project, for the construction of a shared medical facility if—
 (i)the amount of the share of the Department of Defense for the estimated cost of the project does not exceed the amount specified in subsection (a)(2) of section 2805 of this title; and
 (ii)the other requirements of such section have been met with respect to amounts identified for transfer.
 (B)Amounts appropriated for the Defense Health Program for the purpose of the planning, design, and construction, or the leasing of space, for a shared medical facility.
 (2)The authority to transfer amounts under this section is in addition to any other authority to transfer amounts available to the Secretary of Defense.
 (3)Section 2215 of this title does not apply to a transfer of funds under this subsection. (c)Transfer of amounts by Secretary of Veterans AffairsThe Secretary of Veterans Affairs may transfer to the Secretary of Defense amounts as follows:
 (1)Amounts appropriated to the Secretary of Veterans Affairs for Construction, minor projects for use for the planning, design, or construction of a shared medical facility if the amount of the share of the Department of Veterans Affairs for the estimated cost of the project does not exceed the amount specified in section 8104(a)(3)(A) of title 38.
 (2)Amounts appropriated to the Secretary of Veterans Affairs for Construction, major projects for use for the planning, design, or construction of a shared medical facility if— (A)the amount of the share of the Department of Veterans Affairs for the estimated cost of the project exceeds the amount specified in subsection (a)(3) of section 8104 of title 38; and
 (B)the other requirements of such section have been met with respect to amounts identified for transfer.
 (3)Amounts appropriated to the applicable appropriation account of the Department of Veterans Affairs for the purpose of leasing space for a shared medical facility if the amount of the share of the Department of Veterans Affairs for the estimated cost of the project does not exceed the amount specified in section 8104(a)(3)(B) of title 38.
							(d)Receipt of amounts by Secretary of Defense
 (1)Any amount transferred to the Secretary of Defense by the Secretary of Veterans Affairs for necessary expenses for the planning, design, and construction of a shared medical facility, if the amount of the share of the Department of Defense for the cost of such project does not exceed the amount specified in section 2805(a)(2) of this title, may be credited to accounts of the Department of Defense available for the construction of a shared medical facility.
 (2)Any amount transferred to the Secretary of Defense by the Secretary of Veterans Affairs for the purpose of the planning and design, or the leasing of space, for a shared medical facility may be credited to accounts of the Department of Defense available for such purposes, and may be used for such purposes.
 (3)Using accounts credited with transfers from the Secretary of Veterans Affairs under paragraph (1), the Secretary of Defense may carry out unspecified minor military construction projects, if the share of the Department of Defense for the cost of such project does not exceed the amount specified in section 2805(a)(2) of this title.
							(e)Receipt of amounts by Secretary of Veterans Affairs
 (1)Any amount transferred to the Secretary of Veterans Affairs by the Secretary of Defense for necessary expenses for the planning, design, and construction of a shared medical facility, if the amount of the share of the Department of Veterans Affairs for the cost of such project does not exceed the amount specified in section 8104(a)(3)(A) of title 38, may be credited to the Construction, minor projects account of the Department of Veterans Affairs and used for the necessary expenses of constructing such shared medical facility.
 (2)Any amount transferred to the Secretary of Veterans Affairs by the Secretary of Defense for necessary expenses for the planning, design, and construction of a shared medical facility, if the amount of the share of the Department of Veterans Affairs for the cost of such project exceeds the amount specified in subsection (a)(3)(A) of section 8104 of title 38, may be credited to the Construction, major projects account of the Department of Veterans Affairs and used for the necessary expenses of constructing such shared medical facility if the other requirements of such section have been met with respect to amounts identified for transfer.
 (3)Any amount transferred to the Secretary of Veterans Affairs by the Secretary of Defense for the purpose of leasing space for a shared medical facility may be credited to accounts of the Department of Veterans Affairs available for such purposes, and may be used for such purposes.
 (f)Merger of amounts transferredAny amount transferred under this section shall be merged with, and be available for the same purposes and the same time period as, the appropriation or fund to which transferred.
						(g)Shared medical facility defined
 (1)In this section, the term shared medical facility means a building or buildings, or a campus, intended to be used by both the Department of Defense and the Department of Veterans Affairs for the provision of health care services, whether under the jurisdiction of the Secretary of Defense or the Secretary of Veterans Affairs, and whether or not located on a military installation or on real property under the jurisdiction of the Secretary of Veterans Affairs.
 (2)Such term includes any necessary building and auxiliary structure, garage, parking facility, mechanical equipment, abutting sidewalks, and accommodations for attending personnel..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 55 of such title is amended by inserting after the item relating to section 1104 the following new item:
				
					
						1104a. Shared medical facilities with the Department of Veterans Affairs..
 (c)Technical correctionParagraph (3) of section 8104(a) of title 38, United States Code, is amended to read as follows:  (3)For purposes of this subsection:
 (A)The term major medical facility project means a project for the construction, alteration, or acquisition of a medical facility involving a total expenditure of more than $20,000,000, but such term does not include an acquisition by exchange, nonrecurring maintenance projects of the Department, or the construction, alteration, or acquisition of a shared Federal medical facility for which the Department's estimated share of the project costs does not exceed $20,000,000.
 (B)The term major medical facility lease means a lease for space for use as a new medical facility at an average annual rent of more than $1,000,000..
			